
	
		I
		112th CONGRESS
		1st Session
		H. R. 3658
		IN THE HOUSE OF REPRESENTATIVES
		
			December 14, 2011
			Mr. Blumenauer (for
			 himself, Mr. Poe of Texas,
			 Mr. Payne,
			 Mr. Burton of Indiana,
			 Mr. Carnahan,
			 Mr. Sires,
			 Mr. McCaul,
			 Mr. Berman,
			 Mr. McGovern,
			 Mr. Conyers,
			 Ms. Bass of California,
			 Ms. Lee of California, and
			 Mr. Smith of Washington) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To strengthen implementation of the Senator Paul Simon
		  Water for the Poor Act of 2005, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Senator Paul Simon Water for the World
			 Act of 2012.
		2.FindingsCongress finds the following:
			(1)The Senator Paul
			 Simon Water for the Poor Act of 2005 (Public Law 109–121)—
				(A)makes access to
			 safe water and sanitation for developing countries a specific policy objective
			 of United States foreign assistance programs;
				(B)requires the
			 Secretary of State to—
					(i)develop a strategy
			 to elevate the role of water and sanitation policy; and
					(ii)improve the
			 effectiveness of United States assistance programs undertaken in support of
			 that strategy;
					(C)codifies Target 10
			 of the United Nations Millennium Development Goals; and
				(D)seeks to reduce by
			 half between 1990 (the baseline year) and 2015—
					(i)the
			 proportion of people who are unable to reach or afford safe drinking water;
			 and
					(ii)the
			 proportion of people without access to basic sanitation.
					(2)For maximum
			 effectiveness of assistance, safe drinking water, sanitation, and hygiene must
			 be coordinated with and integrated into programs and strategies for food
			 security, global health, environment, education, and gender equality.
			(3)On August 1, 2008,
			 Congress passed H. Con. Res. 318, which—
				(A)supports the goals
			 and ideals of the International Year of Sanitation; and
				(B)recognizes the
			 importance of sanitation on public health, poverty reduction, economic and
			 social development, and the environment.
				(4)While progress is
			 being made on safe water and sanitation efforts—
				(A)more than
			 884,000,000 people throughout the world lack access to safe drinking water;
			 and
				(B)2 of every 5
			 people in the world do not have access to basic sanitation services.
				(5)The health
			 consequences of unsafe drinking water and poor sanitation are
			 significant—
				(A)at any given time,
			 half of the world’s hospital beds are occupied by patients suffering from
			 diseases associated with lack of access to safe drinking water, inadequate
			 sanitation and poor hygiene;
				(B)more than
			 3,575,000 people die each year from water-related disease; and
				(C)chronic or acute
			 diarrhea can lead to cognitive delays, with severe repercussions for economic
			 development.
				(6)Clean water and
			 sanitation are among the most powerful drivers for human development. They
			 extend opportunity, enhance dignity, and help create a virtuous cycle of
			 improving health and rising wealth.
			(7)Diseases linked to
			 unsafe water and poor sanitation, as well as the time and energy women often
			 devote to collecting water, significantly reduce economic productivity in less
			 developed countries and promote lifecycles of disadvantage.
			(8)Expanding access
			 to clean water and sanitation is essential for reducing the global burden of
			 disease, advancing economic and social development, protecting basic human
			 rights, prevention of violence against women, and mitigating sources of
			 conflict.
			(9)Nearly
			 1,000,000,000 people across the globe still suffer from chronic hunger. Water
			 scarcity and poor water management reduce agricultural productivity and
			 threaten food security.
			(10)Approximately
			 half the world’s population lives in cities, often in slums characterized by
			 unsafe water, poor sanitation, lack of basic services, overcrowding, inferior
			 construction and insecure tenure.
			(11)According to the
			 2005 Millennium Ecosystem Assessment, commissioned by the United Nations, more
			 than 1/5 of the world population relies on freshwater that
			 is either polluted or excessively withdrawn.
			(12)According to the
			 United Nations, women make up 70 percent of the world’s poor. Yet, the time
			 they spend collecting water prevents them from undertaking other activities,
			 such as generating income or attending school.
			(13)A lack of access
			 to safe water and improved sanitation close to home and at school can impact
			 girls’ educational attainment and retention, limiting their ability to break
			 the cycle of poverty. Research has found increases in girls’ school enrollment
			 when clean water points were installed closer to home, and increases in girls’
			 school attendance when separate latrines for boys and girls were provided on
			 site. Meeting the water and sanitation targets of the Millennium Development
			 Goals would provide an estimated 272,000,000 additional school days per
			 year.
			(14)A lack of water
			 points close to home or safe, private latrines can put women and girls in
			 isolated situations, making them more vulnerable to sexual and physical
			 violence. Violence against women and girls has consequences ranging from
			 psychosocial trauma to heightened risk of HIV/AIDS.
			(15)Faith communities
			 across the United States contribute significantly to the improvement of water,
			 sanitation, and hygiene in developing countries. By applying their expertise,
			 providing services, building the capacity of local organizations, establishing
			 long-term partnerships with local communities, empowering marginalized groups,
			 and serving as a voice for the poor, faith-based and nonprofit organizations
			 complement and leverage assistance provided by the United States
			 Government.
			(16)United States
			 businesses have developed key technologies, donated goods and services,
			 partnered with private and public sector entities, and invested their capital
			 to improve water and sanitation in many developing countries.
			(17)Implementation of
			 the Senator Paul Simon Water for the Poor Act of 2005 must be significantly
			 strengthened if the purposes of section 136 of the Foreign Assistance Act, as
			 redesignated and amended by section 4 of this Act, are to be met.
			(18)The monitoring and evaluation of the
			 performance of United States foreign assistance programs and their contribution
			 to policy, strategies, projects, program goals, and priorities undertaken by
			 the Federal Government is essential to improving aid effectiveness.
			3.PurposeThe purpose of this Act and the amendments
			 made by this Act is to strengthen implementation of the Senator Paul Simon
			 Water for the Poor Act of 2005 (Public Law 109–121) by—
			(1)improving
			 coordination and oversight of water, sanitation, and hygiene programs within
			 and between United States Government agencies;
			(2)increasing the
			 sustainability of United States Government-supported water, sanitation, and
			 hygiene programs;
			(3)enhancing water,
			 sanitation, and hygiene expertise within the United States Agency for
			 International Development; and
			(4)integrating water
			 and sanitation into programs and strategies for food security, global health,
			 environment, education, and gender equality.
			4.Improving
			 coordination and oversight of safe water, sanitation, and hygiene projects and
			 activities
			(a)In
			 generalChapter 1 of part I
			 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is
			 amended—
				(1)by redesignating
			 section 135, as added by section 5(a) of the Senator Paul Simon Water for the
			 Poor Act of 2005 (Public Law 109–121; 119 Stat. 2536), as section 136;
			 and
				(2)in section 136, as
			 redesignated by paragraph (1) of this section—
					(A)in the section
			 heading, by striking and
			 sanitation and inserting , sanitation, and
			 hygiene;
					(B)in subsection (b),
			 by striking and sanitation and inserting , sanitation,
			 and hygiene; and
					(C)by adding at the
			 end the following:
						
							(e)Global water
				coordinator
								(1)In
				generalThe Administrator of
				the United States Agency for International Development (USAID) shall designate
				a senior advisor to coordinate and oversee water, sanitation, and hygiene
				assistance, who shall be known as the Global Water Coordinator,
				and who shall report directly to the Administrator and the Assistant
				Administrator overseeing water programs.
								(2)DutiesThe
				Global Water Coordinator shall—
									(A)oversee
				implementation of this section and the Senator Paul Simon Water for the Poor
				Act of 2005 (Public Law 109–121);
									(B)lead the
				development of the safe water and sanitation strategy required under section 6
				of the Senator Paul Simon Water for the Poor Act of 2005;
									(C)assist and monitor
				the development of country-specific water strategies in coordination with
				relevant USAID Mission Directors and other appropriate personnel;
									(D)integrate water,
				sanitation, and hygiene activities into global and country-specific strategies
				and programs, including those relating to food security, global health,
				environment, education, and gender equality;
									(E)develop appropriate benchmarks, indicators,
				and guidelines for monitoring and evaluation of water and sanitation programs
				as required under section 8 of the Senator
				Paul Simon Water for the World Act of 2012; and
									(F)foster the
				development, dissemination, and increased and consistent use of low-cost and
				sustainable technologies, public and private partnerships, credit guarantees
				and other financing arrangements that leverage non-Federal funds for impact on
				water, sanitation, and hygiene services that benefit the poor.
									(3)StaffThe
				Administrator shall ensure that a sufficient number of employees of USAID with
				appropriate experience are assigned to assist the Global Water Coordinator in
				carrying out the duties of paragraph (2).
								(f)Special advisor
				for water resources
								(1)In
				generalThe Secretary of State shall designate a senior advisor
				to coordinate and oversee policy relating to water and sanitation assistance,
				who shall be known as the Special Advisor for Water Resources,
				and who shall report directly to the Secretary of State and the Under Secretary
				overseeing water programs.
								(2)DutiesThe
				Special Advisor for Water Resources shall—
									(A)oversee and
				coordinate the diplomatic policy of the United States Government with respect
				to global freshwater issues, including—
										(i)working with
				partner countries and other stakeholders to develop and sustain political
				commitment to improving access to water, sanitation, and hygiene over the long
				term, and mitigating cross-border conflict;
										(ii)assisting and
				encouraging other countries and international organizations to plan and manage
				water resources in an efficient, transparent, equitable, inclusive, and
				environmentally sustainable manner;
										(iii)fostering
				regional and cross-border cooperation for integrated river basin and watershed
				management;
										(iv)mitigating
				transboundary conflict over water resources;
										(v)fostering integrated river basin and
				watershed management; and
										(vi)fostering
				agricultural and urban productivity of water resources; and
										(B)promote United
				States policy relating to international freshwater issues in key diplomatic and
				scientific forums.
									(3)StaffThe
				Secretary of State shall ensure that a sufficient number of employees of the
				Department of State with appropriate experience are assigned to assist the
				Special Advisor for Water Resources in carrying out the duties of paragraph
				(2).
								.
					(b)Interagency
			 consultation and coordination
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Administrator of the United States Agency for International
			 Development and the Secretary of State shall develop and implement a process to
			 ensure regular consultation and coordination between the Global Water
			 Coordinator and the Special Advisor for Water Resources so that their efforts
			 are complimentary and in support of the safe water and sanitation
			 strategy.
				(2)Matters to be
			 includedThis process
			 required under paragraph (1) should include jointly convened meetings with any
			 Federal department or agency administering United States water, sanitation, and
			 hygiene programs to evaluate progress in carrying out the safe water and
			 sanitation strategy.
				(3)DefinitionsIn
			 this subsection—
					(A)the term
			 Global Water Coordinator means the Global Water Coordinator
			 designated under section 136(e) of the Foreign Assistance Act of 1961, as added
			 by subsection (a)(2) of this section;
					(B)the term
			 Special Advisor for Water Resources means the Special Advisor for
			 Water Resources designated under section 136(f) of the Foreign Assistance Act
			 of 1961, as added by subsection (a)(2) of this section; and
					(C)the term safe water and sanitation
			 strategy means the strategy required under section 6 of the Senator Paul
			 Simon Water for the Poor Act of 2005.
					5.Increasing
			 sustainability of safe water, sanitation, and hygiene projects and
			 activities
			(a)PrinciplesIn order to ensure that water, sanitation,
			 and hygiene projects and activities carried out under the authorities of
			 section 136 of the Foreign Assistance Act of 1961, as redesignated and amended
			 by section 4 of this Act, and the Senator Paul Simon Water for the Poor Act of
			 2005 (Public Law 109–121) achieve maximum impact and continue to deliver
			 lasting benefits after completion, such projects and activities shall be
			 carried out in accordance with the following principles:
				(1)Projects and
			 activities should be targeted to the poorest and most vulnerable countries and
			 communities, including women and girls, displaced persons and refugees, and
			 other marginalized populations.
				(2)Projects and activities should be designed
			 in consultation with a broad range of local and national stakeholders,
			 including communities directly affected by a lack of access to clean water,
			 sanitation or hygiene, nongovernmental organizations, cooperatives,
			 foundations, universities, private sector entities, and women-focused
			 organizations.
				(3)Projects and activities should be designed
			 wherever possible to be commercially viable over the long term, and undertaken
			 in conjunction with private enterprise.
				(4)Governments of countries in which projects
			 and activities are carried out should identify revenue streams sufficient to
			 cover the costs of maintaining public equipment and services with respect to
			 such projects and activities over the long term.
				(5)Projects and activities should provide for
			 a functioning management and maintenance system comprising tools, supply
			 chains, transport, equipment, training and individuals or institutions with
			 clear responsibilities for achieving sustainability.
				(6)With respect to projects and activities
			 that are managed by communities or institutions, effective external support
			 should be provided to such communities or institutions.
				(7)Projects should be designed to foster
			 sustainable water management in order to ensure the long-term sustainability of
			 each such project and to mitigate any negative environmental impacts.
				(8)Access to water
			 and sanitation should be expanded in an equitable manner and on the basis of
			 need, without regard to race, gender, religion, or ethnic origin.
				(b)Local
			 ownershipThe Administrator of the United States Agency for
			 International Development shall establish guidelines and procedures to ensure
			 that—
				(1)a broad range of local and national
			 stakeholders is consulted in the development of any country-specific water
			 strategy;
				(2)any water,
			 sanitation, and hygiene projects and activities authorized under each such
			 strategy are designed to address the specific needs of women and girls;
			 and
				(3)local civil society organizations,
			 including nonprofit organizations as well as businesses, are full participants
			 in the selection and design, implementation, monitoring, and evaluation of
			 water, sanitation, and hygiene projects and activities.
				(c)Local
			 procurement
				(1)AuthorityIn providing assistance under the
			 authorities of section 136 of the Foreign Assistance Act of 1961, as
			 redesignated and amended by section 4 of this Act, the Administrator of the
			 United States Agency for International Development is authorized to award
			 contracts and other acquisition instruments on a non-competitive basis to local
			 entities in high priority countries to carry out safe water, sanitation, and
			 hygiene projects and activities in such countries.
				(2)LimitationA
			 contract or other instrument described in paragraph (1) may not have a value
			 that exceeds $5,000,000.
				(3)Supersedes other
			 lawsThe Administrator of the
			 United States Agency for International Development may exercise the authority
			 of paragraph (1) notwithstanding any other provision of law.
				(4)DefinitionsIn
			 this subsection—
					(A)the term high priority country
			 means a country designated pursuant to section 6 of the Senator Paul Simon
			 Water for the Poor Act of 2005; and
					(B)the term
			 local entity means an individual, corporation, or other entity
			 that—
						(i)is organized under
			 the laws of the high priority country;
						(ii)has its principal
			 place of business or operations in such country; and
						(iii)is owned or
			 controlled by citizens of such country.
						(5)FundingFunds made available to carry out the
			 Senator Paul Simon Water for the Poor Act of 2005 for any fiscal year are
			 authorized to be made available to carry out this subsection.
				(d)Retention of
			 interest
				(1)AuthorityIn providing assistance under the
			 authorities of section 136 of the Foreign Assistance Act of 1961, as
			 redesignated and amended by section 4 of this Act, the Administrator of the
			 United States Agency for International Development is authorized to enter into
			 agreements with indigenous local private or public groups, associations, or
			 other entities in high priority countries to provide for the retention by such
			 group, association, or other entity, without deposit in the Treasury of the
			 United States and without further appropriation by law, of interest earned on
			 such assistance so provided.
				(2)LimitationAn
			 agreement described in paragraph (1) may not have a value that exceeds
			 $5,000,000.
				(3)Use of
			 interestAny interest earned on the advance of funds under an
			 agreement authorized under paragraph (1) may be used only for the purposes for
			 which the agreement is made.
				(4)AuditsThe Administrator shall, on a regular and
			 recurring basis, audit interest earned on advance funds under an agreement
			 authorized under paragraph (1) to ensure that the requirements of paragraph (3)
			 are met.
				(5)DefinitionIn this subsection, the term high
			 priority country means a country designated pursuant to section 6 of the
			 Senator Paul Simon Water for the Poor Act of 2005.
				6.Safe water,
			 sanitation, and hygiene strategySection 6 of the Senator Paul Simon Water
			 for the Poor Act of 2005 (22 U.S.C. 2152h note) is amended—
			(1)in the section
			 heading, by striking and
			 sanitation and inserting , sanitation, and
			 hygiene;
			(2)in subsection
			 (a)—
				(A)by striking
			 Secretary of State and inserting Administrator of the
			 United States Agency for International Development;
				(B)by striking
			 shall develop a strategy and inserting shall, not later
			 than January 1, 2013, and every four years thereafter, develop a strategy for
			 the next four years;
				(C)by striking
			 and sanitation and inserting , sanitation, and
			 hygiene; and
				(D)by striking
			 section 135 of the Foreign Assistance Act of 1961, as added by section
			 5(a) of this Act and inserting section 136 of the Foreign
			 Assistance Act of 1961, as amended by the Senator Paul Simon Water for the
			 World Act of 2012;
				(3)in subsection (b),
			 by striking Administrator of the United States Agency for International
			 Development and inserting Secretary of State;
			(4)in subsection (c),
			 by striking Secretary of State and inserting
			 President;
			(5)in subsection
			 (e)—
				(A)by striking and sanitation
			 each place it appears and inserting , sanitation, and
			 hygiene;
				(B)in paragraph (5),
			 by striking and at the end;
				(C)in paragraph (6),
			 by striking the period at the end and inserting a semicolon; and
				(D)by adding at the
			 end the following:
					
						(7)best practices for
				mobilizing and leveraging the financial and technical capacity of multilateral
				institutions, business, local governments, nongovernmental organizations, and
				civil society in forming public-private partnerships that measurably increase
				access to safe and affordable drinking water, sanitation, and hygiene;
						(8)the number, types,
				and level of specialists and generalists currently employed and projected to be
				needed in each functional and geographic area, including support, management,
				and administrative functions, to carry out the strategy; and
						(9)the assumptions
				regarding program and policy priorities and budget levels on which the strategy
				is
				based.
						;
				(6)in subsection (f)
			 to read as follows:
				
					(f)Designation of
				high priority countries
						(1)DesignationThe strategy required by subsection (a)
				shall further include the designation of high priority countries for assistance
				under section 136 of the Foreign Assistance Act of 1961, as amended by the
				Senator Paul Simon Water for the World Act of 2012.
						(2)CriteriaEach
				designation of a high priority country described in paragraph (1) shall be made
				on the basis of—
							(A)countries and
				communities in countries in which the need for increased access to safe water,
				sanitation, and hygiene is greatest; and
							(B)countries and communities in countries in
				which assistance under such section can be expected to make the greatest
				difference in promoting good health, economic development, poverty reduction,
				women’s empowerment, conflict prevention, and environmental
				sustainability.
							(3)Sense of
				CongressIt is the sense of
				Congress that each designation of a high priority country described in
				paragraph (1) should conform to the goals and objectives in the country’s
				multi-year development
				strategy.
						;
			(7)by striking
			 subsection (g); and
			(8)by inserting after
			 subsection (f) the following:
				
					(g)Actions with
				respect to high priority countriesFor each country that is designated as a
				high priority country, the United States Agency for International Development’s
				Mission Director for such country shall—
						(1)designate
				sustainably increasing access to safe drinking water and sanitation as a
				strategic objective, reflected in country-specific strategies that incorporate
				sustainable water management goals and targets; and
						(2)integrate, where
				appropriate, investments in water, sanitation, and hygiene with investments in
				food security, global health, environment and sustainable water management,
				education, and gender
				equality.
						.
			7.Transparency and
			 monitoring and evaluationSection 7 of the Senator Paul Simon Water
			 for the Poor Act of 2005 (22 U.S.C. 2152h note) is amended by striking section
			 7 and inserting the following:
			
				7.Transparency and
				monitoring and evaluation
					(a)Transparency
						(1)In
				generalNot later than 1 year
				after the date of the enactment of the Senator Paul Simon Water for the World Act of
				2012, the Administrator of the United States Agency for
				International Development shall, as part of the Agency’s Internet Website,
				establish and maintain a Webpage to make publicly available comprehensive,
				timely, comparable, and accessible information on United States water,
				sanitation, and hygiene foreign assistance programs. The head of each Federal
				department or agency that administers such programs shall on a regular basis
				publish and update on the Webpage such information with respect to programs of
				the department or agency.
						(2)Matters to be
				included
							(A)In
				generalTo ensure
				transparency, accountability, and effectiveness of United States water,
				sanitation, and hygiene foreign assistance programs, the information required
				by paragraph (1) shall include—
								(i)the strategy
				required by section 6;
								(ii)the multi-year development strategy of each
				developing country under section 6(a);
								(iii)an
				identification of each country designated as a high priority country under
				section 6(f), including a fully articulated rationale of why the country
				received the designation;
								(iv)a summary of the guidelines and procedures
				as required by section 5(b) of the Senator
				Paul Simon Water for the World Act of 2012;
								(v)for each fiscal
				year, information on the amount of funds expended in each country or program,
				disaggregated by purpose of assistance, including information on capital
				investments, and the source of such funds by account; and
								(vi)evaluations of
				water, sanitation, and hygiene programs, if any.
								(B)Posting
				requirementsSuch information shall be published on the Webpage
				not later than 30 days after the date of issuance of the information and shall
				be continuously updated.
							(C)Report in lieu
				of inclusionIf the head of a Federal department or agency
				described in paragraph (1) makes a determination that the inclusion of a
				required item of information on the Webpage would jeopardize the health or
				security of an implementing partner or program beneficiary or would be
				detrimental to the national interests of the United States, such item of
				information may be submitted to Congress in a written report in lieu of
				including it on the Webpage, along with the reasons for not including it on the
				Webpage.
							(3)DatabaseThe Webpage shall also contain a link to a
				searchable database available to the public containing such information
				relating to the current fiscal year and, as available, for each prior fiscal
				year dating to and including fiscal year 2006.
						(4)FormSuch information shall be published on the
				Webpage in unclassified form. Any information determined to be classified
				information may be submitted to Congress in classified form and an unclassified
				summary of such information shall be published on the Webpage.
						(b)Monitoring and
				evaluation
						(1)In
				generalThe head of each Federal department or agency that
				administers United States water, sanitation, and hygiene foreign assistance
				programs shall monitor and evaluate projects and activities carried out under
				such programs, including carrying out assessments of impact where appropriate,
				and ensuring results of evaluations are used to inform the design of such
				projects and activities. Such monitoring and evaluations shall be carried our
				in accordance with the principles described in section 5(a) of the
				Senator Paul Simon Water for the World Act of
				2012.
						(2)DefinitionsIn this subsection:
							(A)MonitoringThe term monitoring means,
				with respect to a United States water, sanitation, or hygiene foreign
				assistance program, a continuing function that uses systematic collection of
				data on specified indicators to provide management and the main stakeholders of
				an ongoing development intervention with indications of the extent of progress
				and achievement of objectives and progress in the use of allocated
				funds.
							(B)EvaluationThe term evaluation means,
				with respect to a United States water, sanitation, or hygiene foreign
				assistance program, the systematic collection and analysis of information about
				the characteristics and outcomes of the program and projects under the program
				as a basis for judgments, to improve effectiveness, and to inform decisions
				about current and future programming, including an explanation of the reasons
				for or causes of the observed
				results.
							.
		8.Report on
			 capacity and expertiseNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit to Congress a report assessing the
			 capacity of United States Government to carry out and fully implement this Act,
			 the Senator Paul Simon Water for the Poor Act of 2005 (Public Law 109–121), as
			 amended by this Act, and section 136 of the Foreign Assistance Act of 1961, as
			 amended by this Act. Such assessment shall give special focus to—
			(1)evaluating the
			 sufficiency of training programs at both the bureau and mission levels as they
			 relate to providing long-term, sustainable access to water, sanitation, and
			 hygiene;
			(2)identifying
			 overall levels of staff expertise on water, sanitation, and hygiene development
			 assistance and where additional expertise may be needed;
			(3)identifying
			 barriers to implementation;
			(4)identifying
			 options for and the estimated costs associated with remedying the problems
			 identified in the report; and
			(5)evaluate the
			 degree to which assistance is targeted towards high priority countries, as
			 defined by section 6(f) of the Paul Simon Water for the Poor Act of 2005
			 (Public Law 109–121).
			
